ALD-113                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-4614
                                      ___________

                             IN RE: DUMONT BUSH,
                                               Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                       (Related to Crim. No. 2-95-cr-00407-006)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   January 9, 2014

         Before: RENDELL, FISHER and GREENAWAY, JR., Circuit Judges

                            (Opinion filed: January 23, 2014)
                                       _________

                                      OPINION
                                       _________

PER CURIAM

      On November 26, 2012, Dumont Bush filed a motion to correct clerical error

pursuant to Federal Rule of Criminal Procedure 36. On December 2, 2013, Bush filed the

present petition for a writ of mandamus asking us to compel the District Court to rule

upon that motion. The District Court entered an order denying Bush’s motion on

December 12, 2013. Accordingly, we will deny the mandamus petition as moot.